American Beacon International Equity Fund AMR Class Supplement dated June 21, 2012 to the Prospectus dated February 29, 2012 The information below supplements the Prospectus dated February 29, 2012 and is in addition to any other supplement(s): In the “Summary Section” section of the American Beacon International Equity Fund under “Portfolio Managers” for Templeton Investment Counsel, LLC, Gary P. Motyl is replaced with the following: Cindy L. Sweeting, CFA Executive Vice President, Director of Portfolio Management and Portfolio Manager Templeton Global Equity GroupSince 2012 Antonio T. Docal, CFA Executive Vice President and Portfolio Manager Templeton Global Equity GroupSince 2012 In the “Fund Management” section- “The Sub-Advisors- Templeton Investment Counsel, LLC”, the second paragraph is deleted and replaced with the following: Cindy L. Sweeting is an Executive Vice President of Templeton Investment Counsel, LLC andDirector of Portfolio Management for the Templeton Global Equity Group.Ms. Sweeting has served in these positions since 2001.Antonio T. Docal has served as an Executive Vice President and Portfolio Manager for the Templeton Global Equity Group since 2003. ***** PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
